IA115th CONGRESS1st SessionH. J. RES. 35IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Young of Alaska submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of the Interior relating to Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska. 
That Congress disapproves the rule submitted by the Department of the Interior relating to Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska (81 Fed. Reg. 52248 (August 5, 2016)), and such rule shall have no force or effect. 